        Case: 3:19-cv-00410-jdp Document #: 76 Filed: 03/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

LADELL MADLOCK,

        Plaintiff,
                                                     Case No. 19-cv-410-jdp
   v.

ROBERT SHANNON, DYLAN
BAUSCH, and PENNY SKAIFE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             3/16/2021
        Peter Oppeneer, Clerk of Court                        Date
